department of the treasury internal_revenue_service washington d c government entities feb uniform issue list xxooxoookkxxak xxxxxakxaxxkaxkkkk jooocooookkiioionkiokk et-ep rt et legend taxpayer a ira x form a account f amount d financial_institution m bark g date date dear xxxxx0000 xxxkkkiooioookkakk kxoxxxkkkkiiooooook xxxxxxxxxxxkxxxxax xxxxxxxxxxxkxxxxax xxxxxxxxxxxxxxxxxxx xxxxkxaxxxxxxaxkak xxxxxxxxxxxxxxxxxkxx hookkkkkkkkiooook hook xxxxxxkkkikiiiiook xxoooooookxxxkkxik xxxxxxxaxxxkrxkxkxxk koko xxkooooooooooooohhkk this is in response to your request dated date as supplemented by correspondence dated novamber submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code the code xaxxxxxxxkxxxxxkaakkan n the following facts and representations have been submitted under penalty of perjury in support of taxpayer a’s request taxpayer a age represents that he received a distribution from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a mistake made by financial_institution m which resulted in amount d being deposited into account f a non-ira cd where it still remains taxpayer a further represents that amount d has not been used for any other purpose taxpayer a represents that when ira x which was maintained at bank g matured on date he requested a distribution of amount d with the intent of rolling amount d directly into another ira at ancther financial_institution to obtain a higher interest rate on the same day taxpayer a took the distribution by check to financial_institution m and reinvested the entire amount into a new certificate of deposit cd taxpayer a intended to deposit amount d into an ira cd financial_institution m did not set up his new cd as an ira account even though the front of the check indicated that the funds had been distributed from ira x and form a the form used to open the new account was entitled share ira certificate instead financial_institution m placed amount d into account f a non-ira cd taxpayer a represents that he did not discover the error until date when he brought his tax records to his tax preparer based upon the foregoing facts and representations you request a ruling that the intemal revenue service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 dx of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of xxxxxxmkaxaxkkxxxkaak such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not included in gross_income because of the application of sec_408 sec_408 3x d of the code provides a similar 60-day rollover period for partial rollovers sec_408 e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408 of the cade provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are iigible for the waiver under sec_408 i of the code rev prac ir b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 3x1 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with taxpayer a's assertion that his failure to accomplish a timely rollover was due to a mistake made by financial_institution m which resulted in amount d being deposited into account f a non-ira cd therefore pursuant to sec_408 3xi of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this xxxxkxxxxxkkarakkknk ruling to contribute amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect ta such contribution amount d will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover distributed to taxpayer a by sec_401 of the code of amounts that are required to be no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact xxxxxxxxxx id number xoxo at xxxxxxxxxaxxxx please address all correspondence to se-t ep ra t4 sincerely yours hom aerebias donzeli h littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
